Citation Nr: 1139826	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-38 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, with additional service in the North Carolina Air National Guard from September 1982 to April 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO, inter alia, denied service connection for hepatitis C.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

In May 2007, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A July 2007 letter informed him that his hearing was scheduled for September 2007.  However, in correspondence received in September 2007, the Veteran cancelled his DRO hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Hepatitis C was not shown during active service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.6, 3.102, 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An April 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2006 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the February 2006 and April 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of the September 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for hepatitis C is warranted.

The Board notes that the Veteran's representative has alleged that the September 2007 VA examination is inadequate because the examiner concluded that he could not offer an etiology opinion without resorting to speculation.  However, as will be discussed below, the examiner's opinion was based on examination of the Veteran, review of the claims file, as well as consideration of the Veteran's contentions and supported by a stated rationale, and the Board finds that further RO action to arrange for further VA examination and/or to obtain a medical opinion is not required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for hepatitis C must be denied.

The evidence of record clearly establishes that the Veteran has current hepatitis C, as reflected, for example, in the private treatment records.  However, the record simply fails to establish that his hepatitis C is medically related to service.

Hepatitis C was not shown during the Veteran's active duty service.  The service treatment records reflect no complaints, findings, or diagnosis pertinent to hepatitis C.

Following active duty service, private treatment records reflect that the Veteran had a history of abnormal liver function studies since at least 1992 and he was diagnosed with hepatitis C in 2001.  

A notation in the Veteran's service treatment records reflects that the Veteran had been diagnosed with hepatitis C by a private physician and would soon be undergoing treatment from his private gastroenterologist.  The Veteran was given a profile and a March 2001 memorandum reflects that the Veteran's medical condition precluded him from being qualified for worldwide duty and a waiver to attend INACDUTRA for a one year period was requested.  A September 2002 service treatment record indicates that the Veteran had been treated with interferon injections until July 2002, his hepatitis C was now asymptomatic, and he was qualified for worldwide duty.

The Veteran asserts that his hepatitis C is due to having his open cuts exposed to the blood of other service members during his service in Vietnam.  Specifically, the Veteran reported in-service hepatitis C risk factors including sharing razors with other service members and having unprotected sex during service.  The Veteran did not allege any risk factors during his Air National Guard service.  The Veteran also gave a history of risk factors following active duty, to include unprotected sex and a tattoo in the 1980's.  

The Veteran was afforded a VA examination in September 2007.  At that time, he expressed his belief that he became infected with hepatitis C while being exposed to the blood of other service members-some of who were intravenous drug users-in Vietnam.  He noted that he was not aware whether or not any of these service members had hepatitis during or subsequent to service.  The Veteran also reported other risk factors including unprotected sex during and after service and a tattoo in the 1980's.  He denied a history of intravenous drug use, blood transfusion, intranasal cocaine use, and hemodialysis.  The impression was hepatitis C with cirrhosis and esophageal varices, secondary to cirrhosis and portal hypertension.  The examiner concluded that he was unable to provide an opinion without resorting to speculation.  

As noted, the first documented abnormal liver function test was in 1992-over 20 years after the Veteran's active duty service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that there is no competent evidence or opinion even suggesting that there exists a medical relationship between current hepatitis C and service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, the September 2007 VA examiner, the only medical professional to address the etiology of the Veteran's hepatitis indicated that the issue of the medical nexus to service could not be resolved without resort to mere speculation.  

The Board has specifically considered whether any further medical opinion should be sought in this case, given the September 2008 VA examiner's conclusion.  The Board points out, however, that the duty to assist does not extend to requiring a physician to render an opinion beyond what may be concluded from the procurable evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the instant case, the Board finds that, by reviewing the claims file, examining the Veteran, and clearly considering the Veteran's own statements, the September 2007 VA examiner did all that reasonably should be done to become informed about the Veteran's case.  See Jones, 23 Vet. App. at 391.  He also specifically considered the Veteran's assertions regarding in-service hepatitis C risk factors and he provided a detailed explanation of why he was unable to render the requested opinion, noting that while open wounds, eyes, and mucous membranes were a possible source of transmission, the Veteran also reported a history of risk factors-including unprotected sex and a tattoo-following service.  See Jones, 23 Vet. App. at 390. 

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered to establish that the Veteran's hepatitis C is medically related to service, the Board finds that such assertions, alone, provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


